DETAILED ACTION
Applicants’ arguments, filed 28 September 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections
In the previous office action, the instant claims were rejected over Hu et al. (Proceedings of the National Academy of Sciences, Vol. 108, No. 27, July 5, 2011, pages 10980-10985), by itself or in view of other references. This rejection has been withdrawn. The examiner presents the following rationale to explain why the rejection has been withdrawn.
An inventor's or at least one joint inventor's disclosure of his or her own work within the year before the application filing date cannot be used against the application as prior art under pre-AIA  35 U.S.C. 102(a). Therefore, where the inventor or at least one joint inventor is one of the co-authors of a publication cited against the application, the publication may be removed as a reference by the filing of affidavits made out by the other authors establishing that the relevant portions of the publication originated with, or were obtained from, the inventor or at least one joint inventor. Such affidavits are called disclaiming affidavits. The rejection can also be overcome by submission of a specific declaration by the inventor or at least one joint inventor establishing that the article is describing the inventor's own work. See MPEP 2131.01(I).
It is the examiner’s position that the declaration submitted to the file record on 28 September 2022 successfully disclaims Hu et al. (Proceedings of the National Academy of Sciences, Vol. 108, No. 27, July 5, 2011, pages 10980-10985) as prior art for the reasons indicated in the above-reproduced text from MPEP 2131.01(I). The declaration adequately explains the presence of additional authors as part of the Hu document who are not inventors of the instant application. As such, the previously applied rejections over Hu et al. (Proceedings of the National Academy of Sciences, Vol. 108, No. 27, July 5, 2011, pages 10980-10985) by itself or in view of other references have been withdrawn.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a medicament delivery system. However, claim 8 excludes a releasable cargo that comprises a bioactive agent. As such, it is unclear whether claim 8 requires a medicament or excludes a medicament.
For the purposes of examination under prior art, claim 8 will be understood to exclude a medicament and to have the same scope as claim 1 upon which it depends.
Response to Arguments: Applicant argues that the amendments to claim 8 reciting that the system does not comprise a bioactive agent overcome the applied rejection, as of page 5 of applicant’s response. The examiner disagrees. The examiner understands that a medicament delivery system must comprise a bioactive agent. This is because the medicament must have a medicinal, and therefore bioactive effect in vivo. As such, as best understood by the examiner, a composition excluding a bioactive agent cannot be a medicament delivery system because it cannot contain a medicament. As such, it still remains unclear whether claim 8 includes or excludes a medicament. 


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 7-9, 26, and 28-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,359,058.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
The instant claims are drawn to a particle comprising an inner core made from a polymeric material such as PLGA and an outer layer made from a plasma membrane derived from a red blood cell (e.g. erythrocyte ghost). The particle does not comprise a bioactive agent and reduces hemolytic activity of a pore forming toxin.
The conflicting claims are drawn to a process for preparing a cellular membrane coated nanoparticle. The nanoparticle prepared by the method of the conflicting claims may have a PLGA core, as of conflicting claim 2. The nanoparticle prepared by the method of the conflicting claims may have an outer surface derived from a red blood cell membrane.
The instant and conflicting claims differ because the conflicting claims are drawn to a method of making a composition, whereas the instant claims are drawn to a composition itself. Nevertheless, the product made by the process of the conflicting claims appears to have the same features as the product of the instant claims, resulting in a prima facie case of non-statutory double patenting.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,359,058 in view of Bratzler et al. (US 2011/0293723 A1).
The instant claims are drawn to a particle comprising an inner core made from a polymeric material such as PLGA and an outer layer made from a plasma membrane derived from a red blood cell (e.g. erythrocyte ghost). The particle does not comprise a bioactive agent and reduces hemolytic activity of a pore forming toxin.
The conflicting claims are drawn to a process for preparing a cellular membrane coated nanoparticle. The nanoparticle prepared by the method of the conflicting claims may have a PLGA core, as of conflicting claim 2. The nanoparticle prepared by the method of the conflicting claims may have an outer surface derived from a red blood cell membrane.
The conflicting claims do not recite the required nanoparticle shape of claim 25.
Bratzler et al. (hereafter referred to as Bratzler) is drawn to nanoparticles for pharmaceutical use, as of Bratzler, title and abstract. Said nanoparticles may have the shape of being cuboidal, pyramidal, oblong, cylindrical, and toroidal, as of Bratzler, paragraph 0059.
Bratzler does not teach red blood cell plasma membrane.
It would have been prima facie obvious for one of ordinary skill in the art to have shaped the nanoparticles of the conflicting claims in the shape taught by Bratzler. The conflicting claims are drawn to a method for making a composition having receptor and/or enzymatic activity, as of conflicting claim 1, which is understood to be a medicinal use. Bratzler is also drawn to nanoparticles intended to medicinal use, and teaches that the nanoparticles may have various shapes including being cuboidal, pyramidal, oblong, cylindrical, and toroidal, as of Bratzler, paragraph 0059. As such, the skilled artisan would have been motivated to have shaped the nanoparticles of the conflicting claims in the shape taught by Bratzler for predictable medicinal use with a reasonable expectation of success.

Response to Arguments Regarding Double Patenting Rejections
In applicant’s response on 28 September 2022 (hereafter referred to as applicant’s response), applicant argues that the double patenting rejection over the ‘058 patent should be withdrawn in view of a restriction requirement in the instant application, as of page 9 of applicant’s response. Specifically, applicant argued that in the instant application, claims drawn to the nanoparticles and drawn to a process for making the nanoparticles were restricted into separate groups, and applicant elected composition claims without traverse.
This is not persuasive. The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. See MPEP 804.01, first paragraph in section. However, US Patent 11,359,058 is not a divisional of the instant application. As such, the provisions of the third sentence of 35 U.S.C. 121 are not applicable here and the double patenting rejection is not improper for this reason.
Applicant then argues that the claims of the ‘058 patent recite an element that is not present in the instant claims, as of the second paragraph on page 9 of applicant’s response. This is not persuasive. The relevant issue regarding double patenting is whether the instant claims would have been anticipated by the conflicting claims or would have been prima facie obvious over the conflicting claims. It is not whether the conflicting claims recite an element not required by the instant claims. Crucially, the conflicting claims can still effectively anticipate or render obvious the instant claims even if the conflicting claims recite an element not required by the instant claims. Additionally, the examiner notes that the feature recited in the conflicting claims but not taught by the instant claims is actually a high shear fluid processor. This is not a part of the nanoparticle of either the instant or conflicting claims, but rather a device used to form the nanoparticle in the method of the conflicting claims. As such, to the extent that applicant is arguing that the particles made by the method of the conflicting claims have a feature not recited by the instant claims, the examiner disagrees with this argument.
Applicant then presents argument with respect to the case Eli Lilly and Company v. Teva Parenteral Medicines, Inc., 689 F.3d 1368 (Fed. Cir. 2012), as of applicant’s response, paragraph bridging pages 9-10.
As an initial matter, the examiner notes that the asserted case does not appear to be cited by the MPEP. The examiner must follow the guidelines of the MPEP, and as the asserted case has not been cited by the MPEP, the relevance of this case in regards to the examiner’s decision to maintain or withdraw the applied rejection is unclear. Nevertheless, the examiner will address the substance of the cited case below as it relates to the instant application.
In the cited case, applicant argues that the Federal Circuit found that a claim drawn to a compound should not be rejected on the grounds of non-statutory double patenting over a patent reciting a chemical intermediate used to prepare the claimed compound. The relevance of this issue to the instant application is unclear to the examiner. This is because, in the instantly applied rejection, the conflicting claims are not drawn to an intermediate compound used in making the composition of the instant claims. In contrast, the composition made by the method of the conflicting claims appears to have all the features required by the instant claims. As such, applicant’s arguments regarding Eli Lilly and Company v. Teva Parenteral Medicines, Inc., 689 F.3d 1368 (Fed. Cir. 2012) do not appear to be relevant in regard to this rejection.

Additional Relevant Reference
As an additional relevant reference, the examiner cites Noonan (https://www.jdsupra.com/legalnews/eli-lilly-co-v-teva-parenteral-medic-32503/ accessed 10 November 2022, 7 printed pages). The cited document is a summary explaining the decision of the Federal Circuit court in Eli Lilly and Company v. Teva Parenteral Medicines, Inc., 689 F.3d 1368 (Fed. Cir. 2012).

Terminal Disclaimer
The terminal disclaimer filed on 28 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the following US Patents
US Patent 10,632,070;
US Patent 10,098,839;
US Patent 11,357,736;
US Patent 10,061,493;
US Patent 11,224,577;
US Patent 11,000,593;
US Patent 10,285,952; and
US Patent 11,007,147
has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612